In his motion for rehearing, supplemented by able oral argument, appellant strenuously insists that we erred in striking out and failing to consider the statement of facts and bills of exceptions.
The entire record and all affidavits touching the question have been again examined and analyzed. We remain convinced of the correctness of our original conclusion.
The rule of law governing consideration by this court of *Page 434 
statement of facts and bills of exceptions not filed within the time allowed is stated in 4 Tex. Jur., p. 440, Sec. 306, as follows:
"The appellate court may consider a statement of facts or bills of exception not filed in time when, and only when, the appellant shows that he used due diligence to procure the signature and approval of the judge and to file the same in time, and that his failure to file the papers in time was not due to the fault or laches of himself or his attorney, but was the result of causes beyond his control." Supporting authorities are listed.
We cannot bring ourselves to the conclusion that under the facts, as reflected in the respective affidavits, appellant has brought himself within the rule stated. We are unable to say that the failure to file the statement of facts and bills of exceptions within the time allowed "was the result of causes beyond his control."
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.